 


110 HR 7192 IH: Preserving Patient Access to Primary Care Act
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7192 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2008 
Ms. Schwartz introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Public Health Service Act and the Social Security Act to increase the number of primary care physicians and to improve patient access to primary care services, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Preserving Patient Access to Primary Care Act.  
(b)Table of contentsThe table of contents is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Definitions. 
Title I—Medical education 
Sec. 101. Recruitment incentives. 
Sec. 102. Debt forgiveness, scholarships, and service obligations. 
Sec. 103. Deferment of loans during residency and internships. 
Sec. 104. Immigration and Nationality provisions. 
Sec. 105. Educating Medical Students about Primary Care Careers. 
Title II—Medicaid Related Provisions 
Sec. 201. Transformation grants to support patient centered medical homes under Medicaid and SCHIP. 
Sec. 202. Promoting Children's Access to Covered Health Services. 
Title III—Medicare provisions 
Subtitle A—Primary care 
Sec. 301. Reforming payment systems under Medicare to support primary care. 
Sec. 302. Coverage of patient-centered medical home services. 
Sec. 303. Medicare primary care payment equity and access provision. 
Sec. 304. Additional incentive payment program for primary care services furnished in health professional shortage areas. 
Sec. 305. Permanent extension of floor on Medicare work geographic adjustment under the Medicare physician fee schedule. 
Sec. 306. Permanent extension of Medicare incentive payment program for physician scarcity areas. 
Sec. 307. HHS study and report on the process for determining relative value under the Medicare physician fee schedule. 
Subtitle B—Preventive services 
Sec. 311. Eliminating time restriction for initial preventive physical examination. 
Sec. 312. Elimination of cost-sharing for preventive benefits under the Medicare program. 
Sec. 313. HHS study and report on facilitating the receipt of Medicare preventive services by Medicare beneficiaries. 
Subtitle C—Other provisions 
Sec. 321. HHS study and report on improving the ability of physicians to assist Medicare beneficiaries in obtaining needed prescriptions under Medicare part D. 
Sec. 322. Quality Improvement Organization Assistance for Physician Practices seeking to be patient-centered medical home practices. 
Sec. 323. HHS study and report on improved patient care through increased caregiver and physician interaction. 
Sec. 324. Improved patient care through expanded support for Limited English Proficiency services. 
Sec. 325. HHS study and report on use of real-time Medicare claims adjudication. 
Title IV—Studies 
Sec. 401. Study concerning the designation of primary care as a shortage profession. 
Sec. 402. Study concerning the education debt of medical school graduates. 
Sec. 403. Study on minority representation in primary care.   
2.FindingsCongress makes the following findings: 
(1)Approximately 21 percent of physicians who were board certified in general internal medicine during the early 1990s have left internal medicine, compared to a 5 percent departure rate for those who were certified in subspecialties of internal medicine.  
(2)The number of United States medical graduates going into family medicine has fallen by more than 50 percent from 1997 to 2005.  
(3)In 2007, only 88 percent of the available medicine residency positions were filled and only 42 percent of those were filled by United States medical school graduates.  
(4)In 2006, only 24 percent of third-year internal medicine resident intended to pursue careers in general internal medicine, down from 54 percent in 1998.  
(5)Primary care physicians serve as the point of first contact for most patients and are able to coordinate the care of the whole person, reducing unnecessary care and duplicative testing.  
(6)Primary care physicians practicing preventive care, including screening for illness and treating diseases, can help prevent complications that result in more costly care.  
(7)Patients with primary care physicians have lower health care expenditures and primary care is correlated with better health status, lower overall mortality, and longer life expectancy.  
(8)Higher proportions of primary care physicians are associated with significantly reduced utilization.  
(9)The United States has a higher ratio of specialists to primary care physicians than other industrialized nations and the population of the United States is growing faster than the expected rate of growth in the supply of primary care physicians.  
(10)The number of Americans age 65 and older, those eligible for Medicare and who use far more ambulatory care visits per person as those under age 65, is expected to double from 2000 to 2030.  
(11)A decrease in Federal spending to carry out programs authorized by title VII of the Public Health Service Act threatens the viability of one of the programs used to solve the problem of inadequate access to primary care.  
(12)The National Health Service Corps program has a proven record of supplying physicians to underserved areas, and has played an important role in expanding access for underserved populations in rural and inner city communities.  
(13)Individuals in many geographic areas, especially rural areas, lack adequate access to high quality preventive, primary health care, contributing to significant health disparities that impair America's public health and economic productivity.  
(14)About 20 percent of the population of the United States resides in primary medical care Health Professional Shortage Areas.  
3.Definitions 
(a)General definitionsIn this Act: 
(1)Chronic Care CoordinationIn this Act, the term chronic care coordination means the coordination of services that is based on the Chronic Care Model that provides on-going health care to patients with chronic diseases that may include any of the following services: 
(A)The development of an initial plan of care, and subsequent appropriate revisions to such plan of care.  
(B)The management of, and referral for, medical and other health services, including interdisciplinary care conferences and management with other providers.  
(C)The monitoring and management of medications.  
(D)Patient education and counseling services.  
(E)Family caregiver education and counseling services.  
(F)Self-management services, including health education and risk appraisal to identify behavioral risk factors through self-assessment.  
(G)Providing access by telephone with physicians and other appropriate health care professionals, including 24-hour availability of such professionals for emergencies.  
(H)Management with the principal nonprofessional caregiver in the home.  
(I)Managing and facilitating transitions among health care professionals and across settings of care, including the following: 
(i)Pursuing the treatment option elected by the individual.  
(ii)Including any advance directive executed by the individual in the medical file of the individual.  
(J)Information about, and referral to, hospice care, including patient and family caregiver education and counseling about hospice care, and facilitating transition to hospice care when elected.  
(K)Information about, referral to, and management with, community services.  
(L)Such additional services for which payment would not otherwise be made under this title that the Secretary may specify that encourage the receipt of, or improve the effectiveness of, the services described in this paragraph.  
(2)Critical shortage health facilityThe term critical shortage health facility means a public or private nonprofit health facility that does not serve a health professional shortage area (as designated under section 332 of the Public Health Service Act), but that has a critical shortage of physicians (as determined by the Secretary) in the field of family practice, internal medicine and pediatrics.  
(3)Primary careThe term primary care means the provision of integrated, high-quality, accessible health care services by health care providers who are accountable for addressing a full range of personal health and health care needs, developing a sustained partnership with patients, practicing in the context of family and community, and working to minimize disparities across population subgroups.  
(4)Primary care physicianThe term primary care physician means a physician (as defined in section 1886 of the Social Security Act) who is trained in the fields of family practice, internal medicine, and pediatrics who provides first contact, continuous, and comprehensive care to patients.  
(5)Principal careThe term principal care means integrated, accessible health care that is provided by medical subspecialists that addresses the majority of the personal health care needs of patients with chronic conditions requiring the subspecialist’s expertise, and for whom the subspecialist assumes care management, developing a sustained physician-patient partnership and practicing within the context of family and community.  
(6)SecretaryThe term Secretary means the Secretary of Health and Human Services.  
(b)Primary Medical Care Shortage Area 
(1)In generalIn this Act, the term primary medical care shortage area or PMCSA means a geographic area with a shortage of physicians (as designated by the Secretary) in the field of family practice, internal medicine, or pediatrics, as designated in accordance with paragraph (2).  
(2)DesignationTo be designated by the Secretary as a PMCSA, the Secretary must find that the geographic area involved has an established shortage of primary care physicians for the population served. The Secretary shall make such a designation with respect to an urban or rural geographic area if the following criteria are met: 
(A)The area is a rational area for the delivery of primary medical care services.  
(B)One of the following conditions prevails within the area— 
(i)the area has a population to full-time-equivalent primary care physician ratio of at least 3,500 to 1; or  
(ii)the area has a population to full-time-equivalent primary care physician ratio of less than 3,500 to 1 but greater than 3,000 to 1 and has unusually high needs for primary care services or insufficient capacity of existing primary care providers.  
(C)Primary medical care professionals in contiguous geographic areas are over-utilized.  
(c)Medically Underserved Area 
(1)In generalIn this Act, the term medically underserved area or MUA means a rational service area with a demonstrable shortage of primary healthcare resources relative to the needs of the entire population within the service area as determined in accordance with paragraph (2) through the use of the Index of Medical Underservice (referred to in this subsection as the IMU) with respect to data on a service area.  
(2)DeterminationsUnder criteria to be established by the Secretary with respect to the IMU, if a service area is determined by the Secretary to have a score of 62.0 or less, such area shall be eligible to be designated as a MUA.  
(3)IMU variablesIn establishing criteria under paragraph (2), the Secretary shall ensure that the following variable are utilized: 
(A)The ratio of primary medical care physicians per 1,000 individuals in the population of the area involved.  
(B)The infant mortality rate in the area involved.  
(C)The percentage of the population involved with incomes below the poverty level.  
(D)The percentage of the population involved age 65 or over. The value of each of such variables for the service area involved shall be converted by the Secretary to a weighted value, according to established criteria, and added together to obtain the area's IMU score. 
(d)Patient Centered Medical Home 
(1)In generalIn this Act, the term patient centered medical home means a physician-directed practice that has been certified by an organization under paragraph (2) as meeting the following standards: 
(A)The practice provides patients who elect to obtain care through a patient centered medical home (referred to as participating patients) with direct and ongoing access to a primary or principal care physician who accepts responsibility for providing first contact, continuous, and comprehensive care to the whole person, in collaboration with teams of other health professionals, including nurses and specialist physicians, as needed and appropriate.  
(B)The practice applies standards for access to care and communication with participating beneficiaries.  
(C)The practice has readily accessible, clinically useful information on participating patients that enables the practice to treat such patients comprehensively and systematically.  
(D)The practice maintains continuous relationships with participating patients by implementing evidence-based guidelines and applying such guidelines to the identified needs of individual beneficiaries over time and with the intensity needed by such beneficiaries.  
(E)The practice— 
(i)collaborates with participating patients to pursue their goals for optimal achievable health; and  
(ii)assesses patient-specific barriers to communication and conducts activities to support patient self-management.  
(F)The practice has in place the resources and processes necessary to achieve improvements in the management and coordination of care for participating patients.  
(G)The practice monitors its clinical process and performance (including outcome measures) in meeting the applicable standards under this paragraph and provides information in a form and manner specified by the Secretary with respect to such process and performance.  
(2)Standard Setting and Qualification Process for Medical HomesThe Secretary shall establish a process for the selection of a qualified standard setting and certification organization— 
(A)to establish standards, consistent with this subsection, to enable medical practices to qualify as patient centered medical homes; and  
(B)to provide for the review and certification of medical practices as meeting such standards.  
IMedical education 
101.Recruitment incentivesTitle VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by adding at the end the following: 
 
FMedical education recruitment incentives 
786.Medical education recruitment incentives 
(a)In generalThe Secretary is authorized to award grants or contracts to institutions of higher education that are graduate medical schools, to enable the graduate medical schools to improve primary care education and training for medical students.  
(b)ApplicationA graduate medical school that desires to receive a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(c)Uses of fundsA graduate medical school that receives a grant under this section shall use such grant funds to carry out 1 or more of the following: 
(1)The creation of primary care mentorship programs.  
(2)Curriculum development for population-based primary care models of care, such as the patient-centered medical home.  
(3)Increased opportunities for ambulatory, community-based training.  
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of the fiscal years 2010 through 2012. .  
102.Debt forgiveness, scholarships, and service obligations 
(a)PurposeIt is the purpose of this section to encourage individuals to enter and continue in primary care physician careers.  
(b)Amendment to the Public Health Service ActPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following: 
 
XIPrimary care medical education 
340I.Scholarships 
(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to critical shortage health facilities to enable such facilities to provide scholarships to individuals who agree to serve as physicians at such facilities after completing a residency in the field of family practice, pediatrics, or internal medicine.  
(b)ScholarshipsA health facility shall use amounts received under a grant under this section to enter into contracts with eligible individuals under which— 
(1)the facility agrees to provide the individual with a scholarship for each school year (not to exceed 4 school years) in which the individual is enrolled as a full-time student in a school of medicine or a school of osteopathic medicine; and  
(2)the individual agrees— 
(A)to maintain an acceptable level of academic standing;  
(B)to complete a residency in the field of family practice, internal medicine, or pediatrics; and  
(C)after completing the residency, to serve as a primary care physician at such facility in such field for a time period equal to the greater of— 
(i)one year for each school year for which the individual was provided a scholarship under this section; or  
(ii)two years.  
(c)Amount 
(1)In generalThe amount paid by a health facility to an individual under a scholarship under this section shall not exceed $30,000 for any school year.  
(2)ConsiderationsIn determining the amount of a scholarship to be provided to an individual under this section, a health facility may take into consideration the individual's financial need, geographic differences, and educational costs.  
(3)Exclusion from gross incomeFor purposes of the Internal Revenue Code of 1986, gross income shall not include any amount received as a scholarship under this section.  
(d)Application of certain provisionsThe provisions of subpart III of part D shall, except as inconsistent with this section, apply to the program established in subsection (a) in the same manner and to the same extent as such provisions apply to the National Health Service Corps Scholarship Program established in such subpart.  
(e)DefinitionsIn this section: 
(1)Critical shortage health facilityThe term critical shortage health facility means a public or private nonprofit health facility that does not serve a health professional shortage area (as designated under section 332), but has a critical shortage of physicians (as determined by the Secretary) in the field of family practice, internal medicine, or pediatrics.  
(2)Eligible individualThe term eligible individual means an individual who is enrolled, or accepted for enrollment, as a full-time student in an accredited school of medicine or school of osteopathic medicine.  
(f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2009 through 2013.  
340J.Loan repayment program 
(a)PurposeIt is the purpose of this section to alleviate critical shortages of physicians in the fields of family practice, internal medicine, and pediatrics.  
(b)Loan repaymentsThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall establish a program of entering into contracts with eligible individuals under which— 
(1)the individual agrees to serve— 
(A)as a primary care physician in the field of family practice, internal medicine, or pediatrics; and  
(B)in an area that is not a health professional shortage area (as designated under section 332), but has a critical shortage of physicians (as determined by the Secretary) in such field; and  
(2)the Secretary agrees to pay, for each year of such service, not more than $35,000 of the principal and interest of the undergraduate or graduate educational loans of the individual.  
(c)Service requirementA contract entered into under this section shall allow the individual receiving the loan repayment to satisfy the service requirement described in subsection (a)(1) through employment in a solo or group practice, a clinic, a public or private nonprofit hospital, or any other appropriate health care entity.  
(d)Application of certain provisionsThe provisions of subpart III of part D shall, except as inconsistent with this section, apply to the program established in subsection (a) in the same manner and to the same extent as such provisions apply to the National Health Service Corps Scholarship Program established in such subpart.  
(e)DefinitionIn this section, the term eligible individual means an individual with a degree in medicine or osteopathic medicine.  
(f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2009 through 2013.  
340K.ReportsNot later than 18 months after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report that describes the programs carried out under this subpart, including statements concerning— 
(1)the number of enrollees, scholarships, loan repayments, and grant recipients;  
(2)the number of graduates;  
(3)the amount of scholarship payments and loan repayments made;  
(4)which educational institution the recipients attended;  
(5)the number and placement location of the scholarship and loan repayment recipients at health care facilities with a critical shortage of primary care physicians;  
(6)the default rate and actions required;  
(7)the amount of outstanding default funds of both the scholarship and loan repayment programs;  
(8)to the extent that it can be determined, the reason for the default;  
(9)the demographics of the individuals participating in the scholarship and loan repayment programs;  
(10)the justification for the allocation of funds between the scholarship and loan repayment programs; and  
(11)an evaluation of the overall costs and benefits of the programs. .  
103.Deferment of loans during residency and internships 
(a)Loan requirementsSection 427(a)(2)(C)(i) of the Higher Education Act of 1965 (20 U.S.C. 1077(a)(2)(C)(i)) is amended by inserting unless the medical internship or residency program is in family medicine, internal medicine, or pediatric medicine after residency program.  
(b)FFEL loansSection 428(b)(1)(M)(i) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)(i)) is amended by inserting unless the medical internship or residency program is in family medicine, internal medicine, or pediatric medicine after residency program.  
(c)Federal Direct LoansSection 455(f)(2)(A) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)(2)(A)) is amended by inserting unless the medical internship or residency program is in family medicine, internal medicine, or pediatric medicine after residency program.  
(d)Federal Perkins LoansSection 464(c)(2)(A)(i) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)(2)(A)(i)) is amended by inserting unless the medical internship or residency program is in family medicine, internal medicine, or pediatric medicine after residency program.  
104.Immigration and Nationality provisions 
(a)Conrad State 30 J–1 Visa Waiver ProgramSection 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) is amended by striking and before June 1, 2008.  
(b)Exemption to H–1B Visa LimitationSection 214(g)(5) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(5)) is amended— 
(1)in subparagraph (B), by striking or at the end;  
(2)in subparagraph (C), by striking the period at the end and inserting ; or; and  
(3)by adding at the end the following: 
 
(D)has been awarded a medical specialty certification in internal medicine, pediatrics, or family medicine by the appropriate medical board based on post-doctoral training and experience in the United States. .  
105.Educating Medical Students about Primary Care CareersPart C of title VII of the Public Health Service Act (42 U.S.C. 293k) is amended by adding at the end the following: 
 
749.Educating Medical Students about Primary Care Careers 
(a)In generalThe Secretary shall award grants to eligible State and local government entities for the development of informational materials that promote careers in primary care by highlighting the advantages and rewards of primary care, and that encourage medical students, particularly students from disadvantaged backgrounds, to become primary care physicians.  
(b)AnnouncementThe grants described in subsection (a) shall be announced through a publication in the Federal Register and through appropriate media outlets in a manner intended to reach medical education institutions, associations, physician groups, and others who communicate with medical students.  
(c)EligibilityTo be eligible to receive a grant under this section an entity shall— 
(1)be a State or local entity; and  
(2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(d)Use of funds 
(1)In generalAn entity shall use amounts received under a grant under this section to support State and local campaigns through appropriate media outlets to promote careers in primary care and to encourage individuals from disadvantaged backgrounds to enter and pursue careers in primary care.  
(2)Specific usesIn carrying out activities under paragraph (1), an entity shall use grants funds to develop informational materials in a manner intended to reach as wide and diverse an audience of medical students as possible, in order to— 
(A)advertise and promote careers in primary care;  
(B)promote primary care medical education programs;  
(C)inform the public of financial assistance regarding such education programs;  
(D)highlight individuals in the community who are practicing primary care physicians in order to recruit physicians; or  
(E)provide any other information to recruit individuals for careers in primary care.  
(e)LimitationAn entity shall not use amounts received under a grant under this section to advertise particular employment opportunities.  
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2009 through 2012. .  
IIMedicaid Related Provisions 
201.Transformation grants to support patient centered medical homes under Medicaid and SCHIP 
(a)In generalSection 1903(z) of the Social Security Act (42 U.S.C. 1396b(z)) is amended— 
(1)in paragraph (2), by adding at the end the following new subparagraph: 
 
(G)Methods for improving the effectiveness and efficiency of medical assistance provided under this title and child health assistance provided under title XXI by encouraging the adoption of medical practices that satisfy the standards established by the Secretary under paragraph (2) of section 3(d) of the Preserving Patient Access to Primary Care Act for medical practices to qualify as patient centered medical homes (as defined subsection (d)(1) of such section). ; and  
(2)in paragraph (4)— 
(A)in subparagraph (A)— 
(i)in clause (i), by striking and at the end;  
(ii)in clause (ii), by striking the period at the end and inserting ; and; and  
(iii)by inserting after clause (ii), the following new clause: 
 
(iii)$25,000,000 for each of fiscal years 2010, 2011, and 2012. ; and  
(B)in subparagraph (B), by striking the second and third sentences and inserting the following: Such method shall provide that 100 percent of such funds for each of fiscal years 2010, 2011, and 2012 shall be allocated among States that design programs to adopt the innovative methods described in paragraph (2)(G), with preference given to States that design programs involving multipayers (including under title XVIII and private health plans) test projects for implementation of the elements necessary to be recognized as a patient centered medical home practice under the National Committee for Quality Assurance Physicians Practice Connection-PCMH module (or any other equivalent process, as determined by the Secretary)..  
(b)Effective dateThe amendments made by this section take effect on October 1, 2009.  
202.Promoting Children's Access to Covered Health Services 
(a)Medicaid and CHIP Payment and Access CommissionTitle XIX (42 U.S.C. 1396 et seq.) is amended by inserting before section 1901 the following new section: 
 
1900.Medicaid and CHIP Payment and Access Commission 
(a)EstablishmentThere is hereby established the Medicaid and CHIP Payment and Access Commission (in this section referred to as MACPAC).  
(b)Duties 
(1)Review of access policies and annual reportsMACPAC shall— 
(A)review policies of the Medicaid program established under this title (in this section referred to as Medicaid) and the State Children's Health Insurance Program established under title XXI (in this section referred to as CHIP) affecting access to covered items and services, including topics described in paragraph (2);  
(B)make recommendations to Congress concerning such access policies;  
(C)by not later than March 1 of each year (beginning with 2009), submit a report to Congress containing the results of such reviews and MACPAC's recommendations concerning such policies; and  
(D)by not later than June 1 of each year (beginning with 2009), submit a report to Congress containing an examination of issues affecting Medicaid and CHIP, including the implications of changes in health care delivery in the United States and in the market for health care services on such programs.  
(2)Specific topics to be reviewedSpecifically, MACPAC shall review and assess the following: 
(A)Medicaid and CHIP payment policiesPayment policies under Medicaid and CHIP, including— 
(i)the factors affecting expenditures for items and services in different sectors, including the process for updating hospital, skilled nursing facility, physician, federally qualified health center, rural health center, and other fees;  
(ii)payment methodologies; and  
(iii)the relationship of such factors and methodologies to access and quality of care for Medicaid and CHIP beneficiaries.  
(B)Interaction of medicaid and chip payment policies with health care delivery generallyThe effect of Medicaid and CHIP payment policies on access to items and services for children and other Medicaid and CHIP populations other than under this title or title XXI and the implications of changes in health care delivery in the United States and in the general market for health care items and services on Medicaid and CHIP.  
(C)Other access policiesThe effect of other Medicaid and CHIP policies on access to covered items and services, including policies relating to transportation and language barriers.  
(3)Creation of early-warning systemMACPAC shall create an early-warning system to identify provider shortage areas or any other problems that threaten access to care or the health care status of Medicaid and CHIP beneficiaries.  
(4)Comments on certain secretarial reportsIf the Secretary submits to Congress (or a committee of Congress) a report that is required by law and that relates to access policies, including with respect to payment policies, under Medicaid or CHIP, the Secretary shall transmit a copy of the report to MACPAC. MACPAC shall review the report and, not later than 6 months after the date of submittal of the Secretary's report to Congress, shall submit to the appropriate committees of Congress written comments on such report. Such comments may include such recommendations as MACPAC deems appropriate.  
(5)Agenda and additional reviewsMACPAC shall consult periodically with the chairmen and ranking minority members of the appropriate committees of Congress regarding MACPAC's agenda and progress towards achieving the agenda. MACPAC may conduct additional reviews, and submit additional reports to the appropriate committees of Congress, from time to time on such topics relating to the program under this title or title XXI as may be requested by such chairmen and members and as MACPAC deems appropriate.  
(6)Availability of reportsMACPAC shall transmit to the Secretary a copy of each report submitted under this subsection and shall make such reports available to the public.  
(7)Appropriate committee of congressFor purposes of this section, the term appropriate committees of Congress means the Committee on Energy and Commerce of the House of Representatives and the Committee on Finance of the Senate.  
(8)Voting and reporting requirementsWith respect to each recommendation contained in a report submitted under paragraph (1), each member of MACPAC shall vote on the recommendation, and MACPAC shall include, by member, the results of that vote in the report containing the recommendation.  
(9)Examination of budget consequencesBefore making any recommendations, MACPAC shall examine the budget consequences of such recommendations, directly or through consultation with appropriate expert entities.  
(c)Membership 
(1)Number and appointmentMACPAC shall be composed of 17 members appointed by the Comptroller General of the United States.  
(2)Qualifications 
(A)In generalThe membership of MACPAC shall include individuals who have had direct experience as enrollees or parents of enrollees in Medicaid or CHIP and individuals with national recognition for their expertise in Federal safety net health programs, health finance and economics, actuarial science, health facility management, health plans and integrated delivery systems, reimbursement of health facilities, health information technology, pediatric physicians, dentists, and other providers of health services, and other related fields, who provide a mix of different professionals, broad geographic representation, and a balance between urban and rural representatives.  
(B)InclusionThe membership of MACPAC shall include (but not be limited to) physicians and other health professionals, employers, third-party payers, and individuals with expertise in the delivery of health services. Such membership shall also include consumers representing children, pregnant women, the elderly, and individuals with disabilities, current or former representatives of State agencies responsible for administering Medicaid, and current or former representatives of State agencies responsible for administering CHIP.  
(C)Majority nonprovidersIndividuals who are directly involved in the provision, or management of the delivery, of items and services covered under Medicaid or CHIP shall not constitute a majority of the membership of MACPAC.  
(D)Ethical disclosureThe Comptroller General of the United States shall establish a system for public disclosure by members of MACPAC of financial and other potential conflicts of interest relating to such members. Members of MACPAC shall be treated as employees of Congress for purposes of applying title I of the Ethics in Government Act of 1978 (Public Law 95–521).  
(3)Terms 
(A)In generalThe terms of members of MACPAC shall be for 3 years except that the Comptroller General of the United States shall designate staggered terms for the members first appointed.  
(B)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member's predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member's term until a successor has taken office. A vacancy in MACPAC shall be filled in the manner in which the original appointment was made.  
(4)CompensationWhile serving on the business of MACPAC (including travel time), a member of MACPAC shall be entitled to compensation at the per diem equivalent of the rate provided for level IV of the Executive Schedule under section 5315 of title 5, United States Code; and while so serving away from home and the member's regular place of business, a member may be allowed travel expenses, as authorized by the Chairman of MACPAC. Physicians serving as personnel of MACPAC may be provided a physician comparability allowance by MACPAC in the same manner as Government physicians may be provided such an allowance by an agency under section 5948 of title 5, United States Code, and for such purpose subsection (i) of such section shall apply to MACPAC in the same manner as it applies to the Tennessee Valley Authority. For purposes of pay (other than pay of members of MACPAC) and employment benefits, rights, and privileges, all personnel of MACPAC shall be treated as if they were employees of the United States Senate.  
(5)Chairman; vice chairmanThe Comptroller General of the United States shall designate a member of MACPAC, at the time of appointment of the member as Chairman and a member as Vice Chairman for that term of appointment, except that in the case of vacancy of the Chairmanship or Vice Chairmanship, the Comptroller General of the United States may designate another member for the remainder of that member's term.  
(6)MeetingsMACPAC shall meet at the call of the Chairman.  
(d)Director and staff; experts and consultantsSubject to such review as the Comptroller General of the United States deems necessary to assure the efficient administration of MACPAC, MACPAC may— 
(1)employ and fix the compensation of an Executive Director (subject to the approval of the Comptroller General of the United States) and such other personnel as may be necessary to carry out its duties (without regard to the provisions of title 5, United States Code, governing appointments in the competitive service);  
(2)seek such assistance and support as may be required in the performance of its duties from appropriate Federal departments and agencies;  
(3)enter into contracts or make other arrangements, as may be necessary for the conduct of the work of MACPAC (without regard to section 3709 of the Revised Statutes (41 U.S.C. 5));  
(4)make advance, progress, and other payments which relate to the work of MACPAC;  
(5)provide transportation and subsistence for persons serving without compensation; and  
(6)prescribe such rules and regulations as it deems necessary with respect to the internal organization and operation of MACPAC.  
(e)Powers 
(1)Obtaining official dataMACPAC may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of the Chairman, the head of that department or agency shall furnish that information to MACPAC on an agreed upon schedule.  
(2)Data collectionIn order to carry out its functions, MACPAC shall— 
(A)utilize existing information, both published and unpublished, where possible, collected and assessed either by its own staff or under other arrangements made in accordance with this section;  
(B)carry out, or award grants or contracts for, original research and experimentation, where existing information is inadequate; and  
(C)adopt procedures allowing any interested party to submit information for MACPAC's use in making reports and recommendations.  
(3)Access of GAO to informationThe Comptroller General of the United States shall have unrestricted access to all deliberations, records, and nonproprietary data of MACPAC, immediately upon request.  
(4)Periodic auditMACPAC shall be subject to periodic audit by the Comptroller General of the United States.  
(f)Authorization of appropriations 
(1)Request for appropriationsMACPAC shall submit requests for appropriations in the same manner as the Comptroller General of the United States submits requests for appropriations, but amounts appropriated for MACPAC shall be separate from amounts appropriated for the Comptroller General of the United States.  
(2)AuthorizationThere are authorized to be appropriated such sums as may be necessary to carry out the provisions of this section. .  
(b)Deadline for initial appointmentsNot later than January 1, 2009, the Comptroller General of the United States shall appoint the initial members of the Medicaid and CHIP Payment and Access Commission established under section 1900 of the Social Security Act (as added by subsection (a)).  
IIIMedicare provisions 
APrimary care 
301.Reforming payment systems under Medicare to support primary care 
(a)Increasing budget neutrality limits under the physician fee schedule To account for anticipated savings resulting from payments for certain services and the coordination of beneficiary careSection 1848(c)(2)(B) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(B)), as amended by section 133 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275), is amended— 
(1)in clause (ii)(II), by striking (iv) and (v) and inserting (iv), (v), and (vii); and  
(2)by adding at the end the following new clause: 
 
(vii)Increase in limitation to account for certain anticipated savings 
(I)In generalEffective for fee schedules established beginning with 2009, the Secretary shall increase the limitation on annual adjustments under clause (ii)(II) by an amount equal to the anticipated savings under parts A, B, and D (including any savings with respect to items and services for which payment is not made under this section) which are a result of payments for designated primary care services and comprehensive care coordination services under section 1834(m) and the coverage of patient-centered medical home services under section 1861(s)(2)(FF) (as determined by the Secretary).  
(II)Mechanism to determine application of increaseThe Secretary shall establish a mechanism for determining which relative value units established under this paragraph for physicians' services shall be subject to an adjustment under clause (ii)(I) as a result of the increase under subclause (I).  
(III)Additional funding as determined necessary by the secretaryIn addition to any funding that may be made available as a result of an increase in the limitation on annual adjustments under subclause (I), there shall also be available to the Secretary, for purposes of making payments under this title for new services and capabilities to improve care provided to individuals under this title and to generate efficiencies under this title, such additional funds as the Secretary determines are necessary. .  
(b)Separate medicare payment for designated primary care services and comprehensive care coordination services 
(1)In generalSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection: 
 
(m)Payment for designated primary care services and comprehensive care coordination services 
(1)In generalThe Secretary shall pay for designated primary care services and comprehensive care coordination services furnished to an individual enrolled under this part.  
(2)Payment amountThe Secretary shall determine the amount of payment for designated primary care services and comprehensive care coordination services under this subsection.  
(3)Documentation requirementsThe Secretary shall propose appropriate documentation requirements to justify payments for designated primary care services and comprehensive care coordination services under this subsection.  
(4)Definitions 
(A)Comprehensive care coordination servicesThe term comprehensive care coordination services means care coordination services with procedure codes established by the Secretary (as appropriate) which are furnished to an individual enrolled under this part by a primary or principal care physician.  
(B)Designated primary care servicesThe term designated primary care service means a service which the Secretary determines has a procedure code which involves a clinical interaction with an individual enrolled under this part that is inherent to care coordination, including interactions outside of a face-to-face encounter. Such term includes the following: 
(i)Care plan oversight.  
(ii)Evaluation and management provided by phone.  
(iii)Evaluation and management provided using internet resources.  
(iv)Collection and review of physiologic data, such as from a remote monitoring device.  
(v)Education and training for patient self management.  
(vi)Anticoagulation management services.  
(vii)Any other service determined appropriate by the Secretary. .  
(2)Effective dateThe amendment made by this section shall apply to items and services furnished on or after January 1, 2009.  
302.Coverage of patient-centered medical home services 
(a)In generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)), as amended by section 152 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275), is amended— 
(1)in subparagraph (DD), by striking and at the end;  
(2)in subparagraph (EE), by inserting and at the end; and  
(3)by adding at the end the following new subparagraph: 
 
(FF)patient-centered medical home services (as defined in subsection (hhh)(1)); .  
(b)Definition of patient-centered medical home servicesSection 1861 of the Social Security Act (42 U.S.C. 1395x), as amended by such section 152, is amended by adding at the end the following new subsection: 
 
(hhh)Patient-centered medical home services 
(1)The term patient-centered medical home services means care coordination services furnished by a qualified patient-centered medical home.  
(2)The term qualified patient-centered medical home means a patient-centered medical home which has been recognized as a patient-centered medical home through an appropriate process, including a patient-centered medical home which is recognized through the Physician Practice Connections—Patient-Centered Medical Home (PPC–PCMH) voluntary recognition process of the National Committee for Quality Assurance (or any other equivalent process, as determined by the Secretary). .  
(c)Monthly fee for patient-centered medical home servicesSection 1848 of the Social Security Act (42 U.S.C. 1395w–4), as amended by section 131 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275), is amended by adding at the end the following new subsection: 
 
(o)Monthly fee for patient-centered medical home services 
(1)Monthly fee 
(A)In generalNot later than January 1, 2012, the Secretary shall establish a payment methodology for patient-centered medical home services (as defined in paragraph (1) of section 1861(hhh)). Under such payment methodology, the Secretary shall pay qualified patient-centered medical homes (as defined in paragraph (2) of such section) a monthly fee for each individual who elects to receive patient-centered medical home services at that medical home. Such fee shall be paid on a prospective basis.  
(B)ConsiderationsThe Secretary shall take into account the results of the Medicare medical home demonstration project under section 204 of Division B of the Tax Relief and Health Care Act of 2008 (42 U.S.C. 1395b–1 note) in establishing the payment methodology under subparagraph (A).  
(2)Amount of payment 
(A)ConsiderationsIn determining the amount of such fee, subject to paragraph (3), the Secretary shall consider the following: 
(i)The clinical work and practice expenses involved in providing care coordination services consistent with the patient-centered medical home model (such as providing increased access, care coordination, disease population management, and education) for which payment is not made under this section as of the date of enactment of this subsection.  
(ii)Ensuring that the amount of payment is sufficient to support the acquisition, use, and maintenance of clinical information systems which— 
(I)are needed by a qualified patient-centered medical home (as so defined); and  
(II)have been shown to facilitate improved outcomes through care coordination.  
(iii)The establishment of a tiered monthly care management fee that provides for a range of payment depending on how advanced the capabilities of a qualified patient-centered medical home (as so defined) are in having the information systems needed to support care coordination.  
(B)Risk-adjustmentThe Secretary shall use appropriate risk-adjustment in determining the amount of the monthly fee under this paragraph.  
(3)Funding 
(A)In generalThe Secretary shall determine the aggregate estimated savings for a calendar year as a result of the implementation of this subsection on reducing preventable hospital admissions, duplicate testing, medication errors and drug interactions, and other savings under this part and part A (including any savings with respect to items and services for which payment is not made under this section).  
(B)FundingSubject to subparagraph (C), the aggregate amount available for payment of the monthly fee under this subsection during a calendar year shall be equal to the aggregate estimated savings (as determined under subparagraph (A)) for the calendar year (as determined by the Secretary).  
(C)Additional fundingIn the case where the amount of the aggregate actual savings during the preceding 3 years exceeds the amount of the aggregate estimated savings (as determined under subparagraph (A)) during such period, the aggregate amount available for payment of the monthly fee under this subsection during the calendar year (as determined under subparagraph (B)) shall be increased by the amount of such excess.  
(D)Additional funding as determined necessary by the secretaryIn addition to any funding made available under subparagraphs (B) and (C), there shall also be available to the Secretary, for purposes of effectively implementing this subsection, such additional funds as the Secretary determines are necessary.  
(4)Performance-based bonus paymentsThe Secretary shall establish a process for paying a performance-based bonus to qualified patient-centered medical homes which meet or achieve substantial improvements in performance (as specified under clinical, patient satisfaction, and efficiency benchmarks established by the Secretary). Such bonus shall be in an amount determined appropriate by the Secretary.  
(5)No effect on payments for evaluation and management servicesThe monthly fee under this subsection shall have no effect on the amount of payment for evaluation and management services under this title. .  
(d)CoinsuranceSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended— 
(1)by striking and before (W); and  
(2)by inserting before the semicolon at the end the following: “, and (X) with respect to patient-centered medical home services (as defined in section 1861(hhh)(1)), the amount paid shall be (i) in the case of such services which are physicians' services, the amount determined under subparagraph (N), and (ii) in the case of all other such services, 80 percent of the lesser of the actual charge for the service or the amount determined under a fee schedule established by the Secretary for purposes of this subparagraph”.  
(e)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2012.  
303.Medicare primary care payment equity and access provision 
(a)In generalSection 1848 of the Social Security Act (42 U.S.C. 1395w–4), as amended by section 202, is amended by adding at the end the following new subsection: 
 
(p)Primary care payment equity and access 
(1)In generalNot later than January 1, 2010, the Secretary shall develop a methodology, in consultation with primary care physician organizations, the Medicare Payment Advisory Commission, and other experts, to increase payments under this section for designated evaluation and management services provided by primary and principal care physicians through 1 or more of the following: 
(A)A service-specific modifier to the relative value units established for such services.  
(B)Service-specific bonus payments.  
(C)Any other methodology determined appropriate by the Secretary.  
(2)Inclusion of proposed criteriaThe methodology developed under paragraph (1) shall include proposed criteria for physicians to qualify for such increased payments, including consideration of— 
(A)the type of service being rendered;  
(B)the specialty of the physician providing the service; and  
(C)demonstration by the physician of voluntary participation in programs to improve quality, such as participation in the Physician Quality Reporting Initiative (as determined by the Secretary) or practice-level qualification as a patient-centered medical home.  
(3)Funding 
(A)DeterminationThe Secretary shall determine the aggregate estimated savings for a calendar year as a result of such increased payments on reducing preventable hospital admissions, duplicate testing, medication errors and drug interactions, Intensive Care Unit admissions, per capita health care expenditures, and other savings under this part and part A (including any savings with respect to items and services for which payment is not made under this section).  
(B)FundingThe aggregate amount available for such increased payments during a calendar year shall be equal to the aggregate estimated savings (as determined under subparagraph (A)) for the calendar year (as determined by the Secretary).  
(C)Additional funding as determined necessary by the secretaryIn addition to any funding made available under subparagraph (B), there shall also be available to the Secretary, for purposes of effectively implementing this subsection, such additional funds as the Secretary determines are necessary. .  
(b)Effective dateThe amendment made by this section shall apply to services furnished on or after January 1, 2010.  
304.Additional incentive payment program for primary care services furnished in health professional shortage areas 
(a)In generalSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended by adding at the end the following new subsection: 
 
(v)Additional incentive payments for primary care services furnished in health professional shortage areas 
(1)In generalIn the case of primary care services furnished on or after January 1, 2009, by a primary care physician in an area that is designated (under section 332(a)(1)(A) of the Public Health Service Act) as a health professional shortage area as identified by the Secretary prior to the beginning of the year involved, in addition to the amount of payment that would otherwise be made for such services under this part, there also shall be paid (on a monthly or quarterly basis) an amount equal to 10 percent of the payment amount for the service under this part.  
(2)DefinitionsIn this subsection: 
(A)Primary care physicianThe term primary care physician means a physician (as described in section 1861(r)(1)) for whom primary care services accounted for at least a specified percent (as determined by the Secretary) of the allowed charges under this part for such physician in a prior period as determined appropriate by the Secretary.  
(B)Primary care servicesThe term primary care services means procedure codes for services in the category of the Healthcare Common Procedure Coding System, as established by the Secretary under section 1848(c)(5) (as of December 31, 2008 and as subsequently modified by the Secretary) consisting of evaluation and management services, but limited to such procedure codes in the category of office or other outpatient services, and consisting of subcategories of such procedure codes for services for both new and established patients.  
(3)Judicial reviewThere shall be no administrative or judicial review under section 1869, 1878, or otherwise, respecting the identification of primary care physicians or primary care services under this subsection. .  
(b)Conforming amendmentSection 1834(g)(2)(B) of the Social Security Act (42 U.S.C. 1395m(g)(2)(B)) is amended by adding at the end the following sentence: Section 1833(v) shall not be taken into account in determining the amounts that would otherwise be paid pursuant to the preceding sentence..  
305.Permanent extension of floor on Medicare work geographic adjustment under the Medicare physician fee scheduleSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)), as amended by section 134 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275), is amended by striking and before January 1, 2010,.  
306.Permanent extension of Medicare incentive payment program for physician scarcity areasSection 1833(u) of the Social Security Act (42 U.S.C. 1395l(u)), as amended by section 102 of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173), is amended— 
(1)in paragraph (1)— 
(A)by striking , and before July 1, 2008; and  
(B)by inserting (or, in the case of services furnished on or after July 1, 2008, 10 percent) after 5 percent; and  
(2)in paragraph (4)(D), by striking before July 1, 2008 and inserting before January 1, 2010.  
307.HHS study and report on the process for determining relative value under the Medicare physician fee schedule 
(a)StudyThe Secretary shall conduct a study on the process used by the Secretary for determining relative value under the Medicare physician fee schedule under section 1848(c) of the Social Security Act (42 U.S.C. 1395w–4(c)). Such study shall include an analysis of the following: 
(1) 
(A)Whether the existing process includes equitable representation of primary care physicians (as defined in section 3(a)(4)); and  
(B)any changes that may be necessary to ensure such equitable representation.  
(2) 
(A)Whether the existing process provides the Secretary with expert and impartial input from physicians in medical specialties that provide primary care to patients with multiple chronic diseases, the fastest growing part of the Medicare population; and  
(B)any changes that may be necessary to ensure such input.  
(3) 
(A)Whether the existing process includes equitable representation of physician medical specialties in proportion to their relative contributions toward caring for Medicare beneficiaries, as determined by the percentage of Medicare billings per specialty, percentage of Medicare encounters by specialty, or such other measures of relative contributions to patient care as determined by the Secretary; and  
(B)any changes that may be necessary to reflect such equitable representation.  
(4) 
(A)Whether the existing process, including the application of budget neutrality rules, unfairly disadvantages primary care physicians and other physicians who principally provide evaluation and management services; and  
(B)any changes that may be necessary to eliminate such disadvantages.  
(b)ReportNot later than 12 months after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the results of the study conducted under subsection (a), together with recommendations for such legislation and administrative action as the Secretary determines appropriate.  
BPreventive services 
311.Eliminating time restriction for initial preventive physical examination 
(a)In generalSection 1862(a)(1)(K) of the Social Security Act (42 U.S.C. 1395y(a)(1)(K)), as amended by section 101(b)(3) of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275), is amended by striking more than and all that follows before the comma at the end and inserting more than one time during the lifetime of the individual.  
(b)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2009.  
312.Elimination of cost-sharing for preventive benefits under the Medicare program 
(a)Definition of preventive servicesSection 1861(ddd) of the Social Security Act, as added by section 101 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275), is amended— 
(1)in the heading, by inserting ; preventive services after services;  
(2)in paragraph (1), by striking not otherwise described in this title and inserting not described in subparagraphs (A) through (N) of paragraph (3); and  
(3)by adding at the end the following new paragraph: 
 
(3)The term preventive services means the following: 
(A)Prostate cancer screening tests (as defined in subsection (oo)).  
(B)Colorectal cancer screening tests (as defined in subsection (pp)).  
(C)Diabetes outpatient self-management training services (as defined in subsection (qq)).  
(D)Screening for glaucoma for certain individuals (as described in subsection (s)(2)(U)).  
(E)Medical nutrition therapy services for certain individuals (as described in subsection (s)(2)(V)).  
(F)An initial preventive physical examination (as defined in subsection (ww)).  
(G)Cardiovascular screening blood tests (as defined in subsection (xx)(1)).  
(H)Diabetes screening tests (as defined in subsection (yy)).  
(I)Ultrasound screening for abdominal aortic aneurysm for certain individuals (as described in subsection (s)(2)(AA)).  
(J)Pneumococcal and influenza vaccine and their administration (as described in subsection (s)(10)(A)).  
(K)Hepatitis B vaccine and its administration for certain individuals (as described in subsection (s)(10)(B)).  
(L)Screening mammography (as defined in subsection (jj)).  
(M)Screening pap smear and screening pelvic exam (as described in subsection (s)(14)).  
(N)Bone mass measurement (as defined in subsection (rr)).  
(O)Additional preventive services (as determined under paragraph (1)). .  
(b)Coinsurance 
(1)General application 
(A)In generalSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)), as amended by section 101 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275) and section 202, is amended— 
(i)in subparagraph (T), by striking 80 percent and inserting 100 percent;  
(ii)in subparagraph (W), by striking 80 percent and inserting 100 percent;  
(iii)by striking and before (X); and  
(iv)by inserting before the semicolon at the end the following: , and (Y) with respect to preventive services described in subparagraphs (A) through (O) of section 1861(ddd)(1), the amount paid shall be 100 percent of the lesser of the actual charge for the services or the amount determined under the fee schedule that applies to such services under this part.  
(2)Elimination of coinsurance for screening sigmoidoscopies and colonoscopiesSection 1834(d) of the Social Security Act (42 U.S.C. 1395m(d)) is amended— 
(A)in paragraph (2)— 
(i)in subparagraph (A), by inserting , except that payment for such tests under such section shall be 100 percent of the payment determined under such section for such tests before the period at the end; and  
(ii)in subparagraph (C)— 
(I)by striking clause (ii); and  
(II)in clause (i)— 
(aa)by striking (i) In general.—Notwithstanding and inserting Notwithstanding;  
(bb)by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and moving such clauses 2 ems to the left; and  
(cc)in the flush matter following clause (ii), as so redesignated, by inserting 100 percent of after based on; and  
(B)in paragraph (3)— 
(i)in subparagraph (A), by inserting , except that payment for such tests under such section shall be 100 percent of the payment determined under such section for such tests before the period at the end; and  
(ii)in subparagraph (C)— 
(I)by striking clause (ii); and  
(II)in clause (i)— 
(aa)by striking (i) In general.—Notwithstanding and inserting Notwithstanding; and  
(bb)by inserting 100 percent of after based on.  
(3)Elimination of coinsurance in outpatient hospital settings 
(A)Exclusion from OPD fee scheduleSection 1833(t)(1)(B)(iv) of the Social Security Act (42 U.S.C. 1395l(t)(1)(B)(iv)) is amended by striking and diagnostic mammography and inserting , diagnostic mammography, and preventive services (as defined in section 1861(ddd)(3)).  
(B)Conforming amendmentsSection 1833(a)(2) of the Social Security Act (42 U.S.C. 1395l(a)(2)) is amended— 
(i)in subparagraph (F), by striking and after the semicolon at the end;  
(ii)in subparagraph (G)(ii), by adding and at the end; and  
(iii)by adding at the end the following new subparagraph: 
 
(H)with respect to preventive services (as defined in section 1861(ddd)(3)) furnished by an outpatient department of a hospital, the amount determined under paragraph (1)(W) or (1)(X), as applicable; .  
(c)Waiver of application of deductibleThe first sentence of section 1833(b) of the Social Security Act (42 U.S.C. 1395l(b)), as amended by section 101 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275), is amended— 
(1)in clause (1), by striking items and services described in section 1861(s)(10)(A) and inserting preventive services (as defined in section 1861(ddd)(3));  
(2)by inserting and before (4); and  
(3)by striking subparagraphs (5) through (9).  
313.HHS study and report on facilitating the receipt of Medicare preventive services by Medicare beneficiaries 
(a)StudyThe Secretary, in consultation with physician organizations and other appropriate stakeholders, shall conduct a study on— 
(1)ways to assist primary care physicians (as defined in section 3(a)(4)) in— 
(A)furnishing appropriate preventive services (as defined in section 1861(ddd)(3) of the Social Security Act, as added by section 212) to individuals enrolled under part B of title XVIII of such Act; and  
(B)referring such individuals for other items and services furnished by other physicians and health care providers; and  
(2)the advisability and feasability of making additional payments under the Medicare program to physicians for— 
(A)the work involved in ensuring that such individuals receive appropriate preventive services furnished by other physicians and health care providers; and  
(B)incorporating the resulting clinical information into the treatment plan for the individual.  
(b)ReportNot later than 12 months after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the results of the study conducted under subsection (a), together with recommendations for such legislation and administrative action as the Secretary determines appropriate.  
COther provisions 
321.HHS study and report on improving the ability of physicians to assist Medicare beneficiaries in obtaining needed prescriptions under Medicare part D 
(a)StudyThe Secretary, in consultation with physician organizations and other appropriate stakeholders, shall conduct a study on the development and implementation of mechanisms to facilitate increased efficiency relating to the physician’s role in Medicare beneficiaries obtaining needed prescription drugs under the Medicare prescription drug program under part D of title XVIII of the Social Security Act. Such study shall include an analysis of ways to— 
(1)improve the accessibility of formulary information;  
(2)streamline the prior authorization, exception, and appeals processes, through, at a minimum, standardizing formats and allowing electronic exchange of information; and  
(3)recognize the physician work involved in the prescribing process, especially work that may extend beyond the amount considered to be bundled into payment for evaluation and management services.  
(b)ReportNot later than 12 months after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the results of the study conducted under subsection (a), together with recommendations for such legislation and administrative action as the Secretary determines appropriate.  
322.Quality Improvement Organization Assistance for Physician Practices seeking to be patient-centered medical home practicesNot later than 90 days after the date of enactment of this Act, the Secretary shall revise the 9th Statement of Work under the Quality Improvement Program to include a requirement that, in order to be an eligible Quality Improvement Organization (in this section referred to as a QIO) for the 9th Statement of Work contract cycle, a QIO shall provide assistance, including technical assistance, to physicians under the Medicare program under title XVIII of the Social Security Act that seek to acquire the elements necessary to be recognized as a patient-centered medical home practice under the National Committee for Quality Assurance's Physician Practice Connections-PCMH module (or any successor module issued by such Committee).  
323.HHS study and report on improved patient care through increased caregiver and physician interaction 
(a)StudyThe Secretary, in consultation with appropriate stakeholders, shall conduct a study on the development and implementation of mechanisms to promote and increase interaction between physicians and the families of Medicare beneficiaries, as well as other caregivers who support such beneficiaries, for the purpose of improving patient care under the Medicare program. Such study shall include an analysis of— 
(1)ways to recognize the physician work involved in discussing clinical issues with caregivers that relate to the care of the beneficiary; and  
(2)regulations under the Medicare program that are barriers to interactions between physicians and caregivers and how such regulations should be revised to eliminate such barriers.  
(b)ReportNot later than 12 months after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the results of the study conducted under subsection (a), together with recommendations for such legislation and administrative action as the Secretary determines appropriate.  
324.Improved patient care through expanded support for Limited English Proficiency services 
(a)Additional payments for physiciansSection 1833 of the Social Security Act (42 U.S.C. 1395l), as amended by section 204, is amended by adding at the end the following new subsection: 
 
(w)Additional payments for providing services to individuals with limited English proficiency 
(1)In generalIn the case of physicians' services furnished on or after January 1, 2010 to an individual with limited English proficiency by a physician, in addition to the amount of payment that would otherwise be made for such services under this part, there shall also be paid an appropriate amount (as determined by the Secretary) in order to recognize the additional time involved in furnishing the service to such individual.  
(2)Judicial reviewThere shall be no administrative or judicial review under section 1869, 1878, or otherwise, respecting the determination of the amount of additional payment under this subsection. .  
(b)National clearinghouseNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a national clearinghouse to make available to the providers, patients, and States translated documents regarding patient care and education under the Medicare program, the Medicaid program, and the State Children's Health Insurance Program under titles XVIII, XIX, and XXI, respectively, of the Social Security Act.  
(c)Grants To support language translation services in underserved communities 
(1)Authority to award grantsThe Secretary shall award grants to support language translation services for primary care practices in medically underserved areas (as defined in section 3(c)).  
(2)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to award grants under this subsection, such sums as are necessary for fiscal years beginning with fiscal year 2009.  
325.HHS study and report on use of real-time Medicare claims adjudication 
(a)StudyThe Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall conduct a study to assess the ability of the Medicare program under title XVIII of the Social Security Act to engage in real-time claims adjudication for items and services furnished to Medicare beneficiaries.  
(b)ConsultationIn conducting the study under subsection (a), the Secretary consult with stakeholders in the private sector, including stakeholders who are using or are testing real-time claims adjudication systems.  
(c)ReportNot later than January 1, 2010, the Secretary shall submit to Congress a report containing the results of the study conducted under subsection (a), together with recommendations for such legislation and administrative action as the Secretary determines appropriate.  
IVStudies 
401.Study concerning the designation of primary care as a shortage profession 
(a)In generalNot later than June 30, 2009, the Secretary of Labor shall conduct a study and submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions a report that contains— 
(1)a description of the criteria for the designation of primary care physicians as professions in shortage as defined by the Secretary under section 212(a)(5)(A) of the Immigration and Nationality Act;  
(2)the findings of the Secretary on whether primary care physician professions will, on the date on which the report is submitted, or within the 5-year period beginning on such date, satisfy the criteria referred to in paragraph (1); and  
(3)if the Secretary finds that such professions will not satisfy such criteria, recommendations for modifications to such criteria to enable primary care physicians to be so designated as a profession in shortage.  
(b)RequirementsIn conducting the study under subsection (a), the Secretary of Labor shall consider workforce data from the Health Resources and Services Administration, the Council on Graduate Medical Education, the Association of American Medical Colleges, and input from physician membership organizations that represent primary care physicians.  
402.Study concerning the education debt of medical school graduates 
(a)StudyThe Comptroller General of the United States shall conduct a study to evaluate the higher education-related indebtedness of medical school graduates in the United States at the time of graduation from medical school, and the impact of such indebtedness on specialty choice, including the impact on the field of primary care.  
(b)Report 
(1)Submission and dissemination of reportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit a report on the study required by subsection (a) to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives, and shall make such report widely available to the public.  
(2)Additional reportsThe Comptroller General may periodically prepare and release as necessary additional reports on the topic described in subsection (a).  
403.Study on minority representation in primary care 
(a)StudyThe Secretary of Health and Human Services, acting through the Administrator of the Health Resources and Services Administration, shall conduct a study of minority representation in training, and in practice, in primary care specialties.  
(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Administrator of the Health Resources and Services Administration, shall submit to the appropriate committees of Congress a report concerning the study conducted under subsection (a), including recommendations for achieving a primary care workforce that is more representative of the population of the United States.  
 
